Citation Nr: 1143351	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  11-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Arnot Ogden Medical Center on June 13, 2010.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant's active duty service dates or unavailable at this time.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2011 determination by the Department of Veterans Affairs (VA) Medical & Regional Office Center (M&ROC) in Canandaigua, New York.  


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duplicate Combined Health Record (CHR) shows that the appellant presented himself to the Arnot Ogden Medical Center on June 13, 2010 complaining of nausea and abdominal pain for the past three weeks.  An X-ray revealed a normal intestinal gas pattern.  Embolization coils noted level of left hypogastric artery origin related to an earlier endovascular procedure.  Also, a stent was noted in the left common iliac artery.  The discharge diagnosis was constipation.    

Subsequently, the appellant filed a claim for reimbursement of medical services provided at Arnot Ogden Medical Center on June 13, 2010 and by decision dated in January 2011 the M&ROC denied the claim finding that "a prudent layperson would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health."  In his September 2011 notice of disagreement, the appellant indicated that at the time of the emergency room visit on June 13, 2010 he thought he was having a heart problem due to sweating and weakness.  

In September 2011 correspondence it was noted that a Dr. Diaz had reviewed the notes in the file and found that the appellant's claim should be denied.  Notably, it was noted that:

The Veteran was seen at the Bath VA Emergency Room the day before and could have come back to the VA ER (Emergency Room).  He presented himself to the Arnot Ogden Hospital Emergency Room for the same condition the next day, he was given specific discharge instructions to follow to relieve his constipation.  He had no complaints of vomiting, some mild cramping.  Abdominal xray negative for impaction.  Normal bowel sounds.  Bath VA ER was available.

In his substantive appeal, VA Form 9, the appellant wrote that the VA Bath facility was approximately 35 miles and 45 minutes away but the Arnot Ogden Medical Center was only 15 minutes away.  He did not drive himself because he thought he was having a heart problem so he asked a friend to drive him.  

Initially, the Board notes that the appellant's VA claims file has not yet been associated with the CHR.  As such, there has been no confirmation that the appellant is actually a veteran or whether he is service-connected for any disabilities.  Furthermore, there is some indication that the appellant has been receiving treatment at a VA facility.  Specifically, September 2011 correspondence indicates that the appellant was seen at the Bath VA Emergency Room the day prior to the June 13, 2010 treatment at issue.  According to the January 2011 administrative decision, the appellant is entitled to reimbursement only if the five preconditions for reimbursement are met.  One of the five preconditions is that a veteran must be enrolled in the VA health care system and have received medical services from VA within the 24 months preceding the private hospitalization.  Aside from the September 2011 allegation that the Veteran was seen at the VA Bath facility one day prior to his private hospital admission on June 13, 2010, there is no confirmation of this alleged treatment.   Based on the current record, the Board is unable to determine whether the precondition regarding VA treatment was satisfied.  

Also, the September 2011 correspondence refers to a negative opinion in this case but it is unclear whether this is an expert medical opinion and it is also unclear how the opinion was made without review of the noted VA treatment records.  

Further, aside from the allegation in the September 2011 correspondence that the VA Bath ER was available the day of the appellant's hospitalization, there does not appear to official information in the file from the VA Bath hospital that care was available on June 13, 2010.  

Thus, a remand is necessary to associate the appellant's VA claims file (if one exists) with the CHR so that confirmation can be made as to whether the appellant is actually a veteran and, if so, whether he is service-connected for any disabilities.  A remand is also necessary to obtain all VA treatment records dated within the 24 months preceding the June 13, 2010 treatment, determine whether the statement negative opinion noted in September 2011 correspondence is an expert medical opinion and, if not, obtain such an opinion, and confirm whether VA hospital care near the appellant was available on June 13, 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Associate the appellant's VA claims file (if one exists) with the CHR so that confirmation can be made as to whether the appellant is actually a veteran and, if so, whether he is service-connected for any disabilities.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.   

2. Obtain all VA treatment records dated with the 24 months preceding the June 13, 2010 private hospital treatment.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.     

3. Determine whether the negative opinion noted in September 2011 correspondence is an expert medical opinion.  If not, the claims file should be forwarded to an appropriate physician to address the following:  

a. Whether the treatment received on June 13, 2010, was for a medical emergency as reasonably viewed by a prudent lay person?  In this regard, was the treatment of such a nature that delay in obtaining the treatment would have been hazardous to life and health?

b. If it is determined that the appellant was treated for a medical emergency condition, the physician should state whether a VA facility was feasibly available.  In addressing this question, the physician should note whether the urgency of the appellant's medical condition, the relative distance of the travel involved in obtaining adequate VA treatment or the nature of the treatment made it necessary or economically advisable to use Arnot Ogden Medical Center.  The physician should also address whether VA had the ability to provide immediate treatment, and if not, whether any delay in treatment would have had a negative impact on the appellant's health.

The examiner's attention is specifically directed toward the treatment records from Arnot Ogden Medical Center dated June 13, 2010.      

A complete rationale for all opinions expressed should be given.
  
4. Confirm whether VA hospital care near the appellant was available on June 13, 2010.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.     

5. Upon completion of the above requested development and any additional development deemed appropriate, the M&ROC should readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative (if applicable) should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



